Case: 19-30711     Document: 00515594829         Page: 1    Date Filed: 10/08/2020




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 19-30711                    October 8, 2020
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Tyrone Larry Smith, also known as Marques Stewart, also
   known as Tyrone Letron Smith, also known as Tyrone Latron
   Smith, also known as Tyrone L. Smith, also known as Troy
   Green, also known as Antoine Lavell Franklin, also known as
   Michael Mummadd, also known as Taz,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:15-CR-184-1


   Before Smith, Clement, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
         The United States convicted Tyrone Larry Smith of sex trafficking.
   After hearing an impassioned victim-impact plea, the district court sentenced
   Smith to 600 months in prison. On appeal, Smith argues that the district
   court should have suppressed certain evidence, including pictures that Smith
   used to prostitute a girl on Backpage.com. Smith also challenges the
Case: 19-30711      Document: 00515594829         Page: 2   Date Filed: 10/08/2020




                                   No. 19-30711


   procedural and substantive reasonableness of his sentence. Smith’s
   arguments are meritless. We affirm.
                                         I.
          Smith trafficked a 14-year-old girl (“B.R.”) across state lines. He
   forced B.R. to take pictures in suggestive poses and posted them to Backpage.
   Then Smith forced her to have sex with men. When B.R. expressed
   reluctance or refused, Smith punched her in the face and pointed a gun at
   her. See United States v. Smith, 895 F.3d 410, 413–15 (5th Cir. 2018) (“Smith
   I”).
          The Shreveport Police Department (“SPD”) discovered the
   Backpage advertisements. On July 7, 2015, an SPD officer met B.R. at a hotel
   under the pretense of prostitution. B.R. told the SPD that she was a minor,
   that Smith had beaten her, and that he was her pimp. An SPD officer seized
   Smith’s cell phone from the hotel room. Later that night, officers arrested
   Smith. He provided a statement admitting that he met B.R. online and that
   he was aware she was having sex with adult men in Shreveport. Id. at 415.
          The United States charged Smith with sex trafficking in violation of
   18 U.S.C. § 1591(a)(1), (b)(1), and (b)(2) (“Count One”) and with interstate
   prostitution by coercion or enticement under 18 U.S.C. § 2242 (“Count
   Two”). Smith waived his right to a jury and chose a bench trial instead. He
   also chose to proceed pro se.
          Smith filed a motion to suppress. He argued that officers illegally
   seized his cell phone from B.R.’s hotel room on the morning of July 7.
   Officers eventually got a search warrant for the phone in December 2015. But
   Smith argued that forensic analysis of the phone would show that officers
   accessed it on the day of his arrest—five months before the warrant issued.




                                         2
Case: 19-30711     Document: 00515594829           Page: 3   Date Filed: 10/08/2020




                                    No. 19-30711


          The district court heard testimony from two competing experts.
   Smith’s expert, a computer examiner, testified that forensic testing on the
   phone revealed activity between 9:40 a.m. (the time SPD seized it from
   B.R.’s hotel room) and 9:00 p.m. on July 7. The report revealed some web
   activity in addition to some “phone calls in and out” and “text messages to
   and from” the phone. The Government’s expert testified that the data
   presented by Smith’s expert was incomplete, that time stamps are often
   affected by time-zone settings, and that a processing delay between the server
   and the cell phone could account for the time stamps. Additionally, the
   Government’s expert testified that the phone could have been turned off and
   on, which could have refreshed the browser and appeared on the forensic
   report as a new web search.
          The district court denied Smith’s motion to suppress because Smith
   based it on “speculation and unsupported conclusion.” The court convicted
   Smith and sentenced him to 384 months on Count One and 240 months on
   Count Two. The court specified that the sentences would run concurrently.
          Smith appealed. He argued that the Sixth Amendment entitled him to
   pivot on the morning of trial, decide not to proceed pro se, and demand
   counsel. Over Judge Jones’s dissent, a panel of our court agreed with Smith.
   See Smith I, 895 F.3d at 419–22; id. at 423 (Jones, J., dissenting in relevant
   part). The divided panel vacated Smith’s conviction and remanded for new
   proceedings. Smith I, 895 F.3d at 422.
          On remand, the Government filed a superseding indictment, again
   charging Smith with Count One and Count Two. Represented by counsel,
   Smith again filed a motion to suppress the cell phone evidence. The district
   court again denied the motion because Smith continued to base it on “mere
   speculation.” The court also determined that a hearing was unnecessary




                                         3
Case: 19-30711      Document: 00515594829            Page: 4    Date Filed: 10/08/2020




                                      No. 19-30711


   because Smith “fail[ed] to identify any claims, evidence, or contentions that
   were not already litigated.”
          Smith pleaded guilty to Count One and reserved his right to challenge
   the district court’s denial of his motion to suppress. At sentencing, the
   district court heard impassioned victim-impact testimony from B.R. She
   asked the district court to ensure that Smith would never walk out of prison.
   The district court sentenced him to 600 months in prison, plus five years of
   supervised release, and ordered $50,000 of restitution to B.R.
                                          II.
          We start with Smith’s motion to suppress evidence collected from his
   cell phone.
          He first contends the district court erred in denying a hearing on that
   motion. We review for abuse of discretion. United States v. Harrelson, 705
   F.2d 733, 737 (5th Cir. 1983). A district court abuses its discretion “if it bases
   its decision on an error of law or a clearly erroneous assessment of the
   evidence.” United States v. Mann, 161 F.3d 840, 860 (5th Cir. 1998).
   Hearings on a motion to suppress are only required where the movant
   “alleges sufficient facts which, if proven, would justify relief.” Harrelson, 705
   F.2d at 737. The burden therefore is on Smith to set forth a “definite,
   specific, detailed, and nonconjectural” basis for the hearing in his initial
   motion. Ibid.; accord Koch v. Puckett, 907 F.2d 524, 531 (5th Cir. 1990)
   (holding that bare allegations without a factual basis are insufficient to
   warrant a hearing on a due-process claim).
          But Smith’s motion was devoid of facts that would justify relief. Cf.
   Harrelson, 705 F.2d at 738. The motion quoted the Fourth Amendment and
   explained that “[e]vidence obtained as a result of an illegal search must be
   excluded.” But it failed to allege a sufficient factual basis for believing that
   any of the Government’s evidence was connected to any constitutional




                                           4
Case: 19-30711      Document: 00515594829           Page: 5   Date Filed: 10/08/2020




                                     No. 19-30711


   violation. Smith cited an expert report from his first trial showing activity on
   his phone. But his motion provided absolutely no factual link between that
   activity and any evidence introduced at trial. He complained that various “e-
   mail addresses and photographs” were seized in a pre-warrant search. But he
   provided no basis whatsoever for that contention. The motion simply
   replicated the same conclusory contentions that the district court heard and
   rejected in Smith I. The district court therefore did not err (much less abuse
   its discretion) in refusing to hold a hearing to explore Smith’s “mere
   speculation” and repetitive arguments.
          Smith also claims the district court’s refusal to hold an evidentiary
   hearing violated his right to counsel. Smith’s premise is sound, but his
   conclusion is not. Smith is quite right that the mandate of Smith I guaranteed
   him a right to a lawyer for his second trial. 895 F.3d at 422. But it does not
   follow that Smith had a concomitant right to a lawyered suppression hearing.
          On remand following Smith I, the Government dutifully provided
   Smith an attorney. That attorney had the same right to request a suppression
   hearing as every other criminal-defense attorney, and the same obligation to
   prove Smith’s entitlement to such a hearing. But the appointment of a lawyer
   didn’t magically transform a losing argument into a winning one. Much less
   did it mandate a discretionary hearing. Even with a lawyer, Smith failed to
   “allege[] sufficient facts which, if proven, would justify relief.” Harrelson,
   705 F.2d at 737. So that is the end of that.
          Irrespective of the hearing, Smith says the district court should have
   suppressed evidence from his cell phone. We will uphold the district court’s
   decision “if there is any reasonable view of the evidence to support it.”
   United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc)
   (quotation omitted). And we are mindful that Smith bears the “burden of
   proving, by a preponderance of evidence, that the evidence in question was




                                          5
Case: 19-30711      Document: 00515594829           Page: 6    Date Filed: 10/08/2020




                                     No. 19-30711


   obtained in violation of his Fourth Amendment rights.” United States v.
   Smith, 978 F.2d 171, 176 (5th Cir. 1992).
          Even if we credit Smith’s expert testimony identifying “activity” on
   his phone after SPD officers seized it, Smith failed to show that officers
   searched it. Nothing in the Government’s warrant application suggested any
   knowledge of the phone’s contents. Instead, the application noted that SPD
   officers seized the phone during a sting operation and described the phone’s
   relevance to an ongoing investigation for sex trafficking and prostitution. The
   judge authorized the warrant. Only then did the Government procure
   evidence later introduced at trial. We therefore agree with the district court
   that Smith’s contentions regarding a pre-warrant search of his phone are
   premised on “mere speculation.”
                                         III.
          We now turn to Smith’s sentencing arguments. Smith raises a
   hodgepodge of procedural and substantive objections. The one thing they
   have in common is meritlessness.
          First, Smith argues that the rule of lenity requires a district court to
   resolve any ambiguity in the Guidelines in favor of an interpretation that
   imposes a lower offense level. The rule of lenity, of course, is a rule of
   statutory interpretation. See Chapman v. United States, 500 U.S. 453, 463
   (1991). In a post-Booker world, the Guidelines are merely advisory. See
   Kimbrough v. United States, 552 U.S. 85 (2007). And in part because the
   Guidelines no longer carry the binding force of statutes, the Supreme Court
   recently rejected an effort to challenge the former in the same way prisoners
   challenge the latter. See Beckles v. United States, 137 S. Ct. 886, 894–95 (2017)
   (holding the Guidelines are not amenable to vagueness challenges in the same
   way statutes are). So it appears the rule of lenity no longer applies to the
   purely advisory Guidelines. See United States v. Wright, 607 F.3d 708, 719




                                          6
Case: 19-30711        Document: 00515594829              Page: 7       Date Filed: 10/08/2020




                                          No. 19-30711


   (11th Cir. 2010) (W. Pryor, J., concurring) (“[T]he purposes of the rule of
   lenity suggest that it plays no role in the interpretation of advisory
   guidelines.”).
           But even if the rule of lenity could apply, we hold it does not because
   the relevant language is unambiguous. 1 The statutory text is clear. See 18
   U.S.C. § 1591(b)(1) (“imprisonment for any term of years not less than 15 or
   for life”). And the Guideline is too. See U.S.S.G. § 2G1.3(a)(1) (“Base
   Offense Level: 34, if the defendant was convicted under 18 U.S.C.
   § 1591(b)(1)[.]”). And the district court made sure that Smith harbored no
   doubt about the relevant provisions:
           The Court: [T]he maximum punishment on Count 1 is a term of
           imprisonment of not less than 15 years or for life pursuant to 18 U.S.
           Code, Section 1591(a)(1) and (b)(1) . . . . Do you see that?
           Smith: Yes.
           The Court: Do you understand that as a result of your decision to
           plead guilty that you face a minimum 15 years in a federal prison?
           Smith: Yes.
           The Court: And you face up to a lifetime in a federal prison
           depending on the sentencing phase of this matter . . . . is that clear?
           Smith: Yes.




           1
            Our court has suggested in dicta that the rule of lenity might apply if the text of
   the Guidelines is ambiguous. See, e.g., United States v. Cortez-Gonzalez, 929 F.3d 200, 205
   (5th Cir. 2019) (holding the rule of lenity inapplicable because the Guideline was
   unambiguous); United States v. Serfass, 684 F.3d 548, 551 (5th Cir. 2012) (same). Since
   Booker, however, we’ve applied the rule of lenity to only one sentencing Guideline. See
   United States v. Bustillos-Pena, 612 F.3d 863, 869–70 (5th Cir. 2010) (considering U.S.S.G.
   § 2L1.2). We have not yet considered whether Beckles forecloses lenity challenges to the
   Guidelines. And because the Guidelines are unambiguous in this case, we need not resolve
   the question here.




                                                7
Case: 19-30711      Document: 00515594829          Page: 8     Date Filed: 10/08/2020




                                    No. 19-30711


   In the absence of any ambiguity, the rule of lenity is irrelevant. See United
   States v. Carbajal, 290 F.3d 277, 283–84 (5th Cir. 2002).
          Second, Smith claims the district court wrongfully refused to reduce
   his offense level for acceptance of responsibility. Under the advisory
   Guidelines, a defendant is entitled to a two-level reduction if he “clearly
   demonstrates acceptance of responsibility.” U.S.S.G. § 3E1.1(a). But the
   burden is on the defendant to demonstrate his entitlement to that reduction.
   United States v. Lord, 915 F.3d 1009, 1020 (5th Cir.), cert. denied, 140 S. Ct.
   320 (2019). And our review is exceedingly deferential. See United States v.
   Silva, 865 F.3d 238, 244 (5th Cir. 2017) (per curiam) (reviewing
   interpretation of § 3E1.1 under a standard “even more deferential than a
   purely clearly erroneous standard” (quotation omitted)).
          Shortly after pleading guilty, Smith filed a pro se motion to withdraw
   his guilty plea. In it, Smith questioned the authenticity of much of the
   evidence against him. The district court denied the motion. Smith’s counsel
   later argued that the district court could ignore the motion since Smith filed
   it with the goal of protecting “some of his legal arguments.” But the
   probation officer thought differently. He saw the motion to withdraw as
   “inconsistent with acceptance of responsibility” and declined to recommend
   the reduction. The court agreed. That was not an error, much less an abuse
   of discretion, much less still the kind of super-duper error that meets the
   Silva standard. See 865 F.3d at 244.
          Finally, Smith claims that his 600-month sentence was procedurally
   and substantively unreasonable. The parties dispute the standard of review
   applicable to these contentions because Smith preserved some and forfeited
   others in the district court. We reject his arguments under any standard of
   review.




                                          8
Case: 19-30711      Document: 00515594829          Page: 9   Date Filed: 10/08/2020




                                    No. 19-30711


          Congress requires the sentencing court to state “the reasons for its
   imposition of the particular sentence.” 18 U.S.C. § 3553(c). But this
   provision does not always require an exhaustive discussion of the sentencing
   factors. “The sentencing judge should set forth enough to satisfy the
   appellate court that he has considered the parties’ arguments and has a
   reasoned basis for exercising his own legal decisionmaking authority.” Rita
   v. United States, 551 U.S. 338, 356 (2007). “When, as here, the district court
   imposes a within-Guidelines sentence, little explanation is required to make
   this showing.” United States v. Duke, 788 F.3d 392, 396 (5th Cir. 2015) (per
   curiam) (quotation omitted).
          The Pre-Sentence Report correctly calculated Smith’s Guidelines
   sentence as 360 months to life. The district court’s 600-month sentence falls
   within that range, and therefore the court had little obligation to explain the
   basis for it. The district court nevertheless explained that it was “moved by
   the power of [B.R.’s] victim impact statement made in this court today.” The
   district court also credited the fact that Smith’s horrific abuse of B.R.
   imposed “long-standing, if not lifelong, damage” on her. It also considered
   B.R.’s need for counseling, which “started on the day after the first
   sentencing in this case.” The district court then calculated that B.R. had
   attended approximately 132 counseling sessions and found that those
   sessions would continue into the foreseeable future. The district court
   described the reprehensibility of “placing [a 14-year-old girl] into
   prostitution and deriving monetary benefit personally from trafficking
   [her].” And finally, the district court considered the 18 U.S.C. § 3553(a)
   factors, took account of Smith’s criminal history, considered his “predatory




                                         9
Case: 19-30711        Document: 00515594829               Page: 10        Date Filed: 10/08/2020




                                           No. 19-30711


   conduct,” and emphasized the need for a heavy sentence to “send a
   message.” That’s far more than necessary to satisfy § 3553. 2
           It does not matter that Smith’s co-defendant in the original trial,
   Lacoya Washington, was sentenced to 292 months. See Smith I, 895 F.3d at
   418. It is true that sentencing courts “shall consider . . . the need to avoid
   unwarranted sentence disparities among defendants with similar records who
   have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). But it is
   untrue that Smith and Washington have similar records. Washington was a
   category I offender, while Smith fell into category VI. And the Guidelines
   recommended 292 to 365 months for Washington, while they recommended
   360 months to life for Smith. Also, the district court made clear it based
   Smith’s second sentence on B.R.’s compelling testimony that it did not have
   when it sentenced Washington. Neither law nor logic compels district courts
   to treat unlike defendants alike.
           AFFIRMED.




           2
              As the Government pointed out in its red brief, Smith does not invoke the
   presumption of vindictiveness. See, e.g., Wasman v. United States, 468 U.S. 559, 564–65
   (1984) (describing “what in essence is a prophylactic rule that whenever a judge imposes a
   more severe sentence upon a defendant after a new trial, the reasons for his doing so must
   affirmatively appear” (quotations omitted)). Any vindictiveness challenge is therefore
   forfeited. See United States v. Trujillo, 502 F.3d 353, 360 n.30 (5th Cir. 2007) (“An appellant
   abandons all issues not raised and argued in its initial brief on appeal.” (quotation
   omitted)). And in any event, the district court overcame any presumption by affirmatively
   stating the reasons for its increased sentence. See United States v. Goodwin, 457 U.S. 368,
   374 (1982) (intimations of vindictiveness are overcome by “objective information . . .
   justifying the increased sentence”).




                                                 10